Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application No. 17/113,592 filed 12/07/2020. It is also in response to information disclosure statement, IDS, filed 12/07/2020. 
Claims 1-18 are currently pending in this application and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Korean Patent Application No. 10-2019-0163543filed 12/10/2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 12/16/2020  are acceptable for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee Chang Hyun et al. (KR20170142929; English language machine translation attached) 
Regarding Claim 1 and 12 KR ‘2929 discloses a reinforced composite polymer electrolyte and a method of manufacturing the reinforced composite polymer electrolyte (KR ‘2929 paragraph 0009, 0015, 0034, Claim 14), comprising manufacturing a porous thin film, impregnating the porous film with electrolyte (KR paragraph 0015, claim 1) and irradiating the film with ultraviolet rays (KR ‘2929 claim 13).
Regarding Claim 11 and 13 KR ‘2929 discloses the polymer electrolyte is formed by filling a porous separator, considered equivalent to the porous thin film having a porous structure, with a polymer electrolyte (KR ‘2929 paragraph 0008, 0012) and the porous separator has interconnected pore structure (KR ‘2929 paragraph 0008, 0012), the interconnected pores are considered equivalent the pores are continuously connected in a thickness direction. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over (KR20170142929; English language machine translation) in view of Ogata et al. (U.S. PG Publication 2018/0340061) and Yamaguchi et al. (U.S. PG Publication 2018/0053956) 
The discussion of KR ‘2929 as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 2 KR discloses a method of manufacturing a reinforced composite polymer electrolyte (KR ‘2929 paragraph 0009, 0015, 0034, Claim 14), but is silent about the porous thin film comprises poly(vinylidene fluoride) or poly(vinylidene fluoride-co-hexafluoropropylene), acetone and water.  Ogata discloses a polymer electrolyte composite and a method of production by polymerization (Ogata paragraph 0008, 0026) and the polymerization method utilize ultraviolet ray with photopolymerization trigger (Ogata paragraph 0045), and comprises of polyvinylidene fluoride or co-polymer (Ogata paragraph 0028). Ogata teaches such a polymer has excellent durable conductivity and strength (Ogata paragraph 0007). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of KR ‘2929 by the teaching of Ogata and to have used polyvinylidene fluoride in the method of KR ‘2929 for the benefit of obtaining reinforced composite polymer with excellent properties of conductivity and strength (Ogata paragraph 0135). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding the solvent  employed KR ‘2929 is silent about the use of acetone and water. Ogata discloses  the solvent for dissolving  the fluorine containing polymer can be acetone (Ogata paragraph 0040) disclosed among other solvents, but the solvents disclosed by Ogata does not include water.  Yamaguchi discloses a composite polymer electrolyte membrane and a method of producing containing a fluorine containing porous membrane (Yamaguchi paragraph 0011), the fluorine containing membrane being equivalent to the porous thin film, and discloses the solvent employed can be acetone and water as a mixture (Yamaguchi paragraph 0063), disclosed among other solvents. Therefore, it would have been obvious to a person of ordinary skill in the art to have used a mixture of acetone and water since it helps to adjust the viscosity of the polymer electrolyte (Yamaguchi paragraph 0062). Choosing acetone and water from among the other solvents would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions with reasonable expectation of success (MPEP 2143 I E).  . 
Regarding claim 3 Yamaguchi teaches the solvent adjust the viscosity of the polymer (Yamaguchi paragraph 0062). Therefore, it would have been obvious to person of ordinary skill to have optimize the mixing ratio of the acetone and water, recognized as result effective variable by Yamaguchi, in the process of KR ‘29292  and consequently adjust the viscosity of the polymer in order to achieve the desired property as disclosed by Yamaguchi. (See MPEP 2144.05 II.). 
Regarding Claim 4 Ogata discloses the fluoro polymer such as the polyvinylidene fluoride is found in about of 5 to 80 weight % (Ogata paragraph 0063), which includes the claimed range of about 200 mg/ml to about 120 mg/ml (calculated to be 20 weight % to 12 weight %; 0.20 g/1.0 g x 100; 0.12 g/1.0g x 100).
  
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over (KR20170142929; English language machine translation) in view of Kim et al. (U.S. PG Publication 2021/0066751) 

The discussion of KR ‘2929 as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this  section. 
Regarding Claim 5 KR ‘2929 discloses ultraviolet light radiation of 1800 mW/cm2 for 150 to 200 seconds is used (KR ‘2929 paragraph 0036). KR ‘2929 is silent about the wavelength of the ultraviolet radiation. Kim discloses the photopolymerization of electrolyte composition to form interpenetrating polymer network and uses ultraviolet rays having wave length 254 nm to 360 nm (Kim paragraph 0082). Kim teaches in such a range of wavelength the polymerization occurs within a short time (Kim paragraph 0082). Therefore, it would have been obvious to a person of ordinary skill to have used ultraviolet rays in the disclosed range so that the polymerization is accomplished in a short time  as Kim taught (Kim paragraph 002). The claimed range of 310 nm to 315 nm is included in this range. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). 
KR is silent about the intensity of the ultraviolet rays. However, it would have been obvious to use less energy radiation for a longer period of time as claimed so that the polymer is not damaged if it was exposed to higher energy for a longer time. Therefore, it would have been obvious to optimize the radiation energy and the time of exposure for the same reason. (See MPEP 2144.05 II.). 

Claim 6, 7, 8, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over (KR20170142929; English language machine translation) in view of Rastegar et al. (U.S. PG Publication 2019/0379085)
The discussion of KR ‘2929 as presented above in claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 6 and 15 in the disclosed method by KR ‘2929 the electrolyte comprises cross-linking agent (KR ‘2929 paragraph 0022),  a lithium salt and polymer photo-initiator (KR 2929 Abstract, claim 1, paragraph 0009, 0015, 0034).  KR ‘2929 is silent about the use of a plasticizer as claimed. Rastegar discloses a method for preparing a solid electrolyte material, the method comprising mixing a polymer compound, a lithium salt, a plasticizer, a filler material, and a cross-linking initiator to obtain a mixture, wherein the lithium salt is dispersed within the polymer compound and initiating a cross linking reaction with the cross-linking initiator, thereby converting the polymer compound to a solid, cross-linked polymer compound (Rastegar paragraph 0017). Rastegar discloses that the plasticizer functions to increase segmental flexibility of the polymer (Rastegar paragraph 0084). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of KR ‘2929 by the teaching of Rastegar and included in the electrolyte of KR ‘2929 the plasticizer of Rastegar for the benefit of increasing segmental flexibility of the polymer electrolyte as taught by Rastegar (Rastegar paragraph 0083). According to the MPEP this is considered as the use of  known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Regarding Claim 7 KR ‘2929 discloses chain extender that is acrylate-based monomers (KR ‘2929 paragraph 0022) equivalent to the cross-linking agent.,
Regarding claim 8 Rastegar discloses the plasticizer can be succinonitrile (Rastegar paragraph 0084) disclosed among other plasticizers. According to the MPEP choosing succinonitrile  from among the other solvents would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions with reasonable expectation of success (MPEP 2143 I E).
Regarding Claim 9 KR ‘2929 discloses the lithium salt can be lithium hexafluoro phosphate LiPF6 and bis9oxalato)borate LiC4BO8   (KR ‘2929 paragraph 0028). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (KR20170142929; English language machine translation) in view of Rastegar et al. (U.S. PG Publication 2019/0379085) and further view of Burdzy et al. (U.S. PG Publication 2009/0004551)
The discussion of KR ‘2929 and Rastegar as applied to claim 1 and 6 above is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 10 KR ‘2929 discloses a polymer  photoinitiation in the electrolyte (KR ‘2929 paragraph 0010, 0015, 0034) and the photo initiator disclosed is  1-hydroxycyclohexyl phenyl ketone (KR ‘2929 paragraph 0044, 0048). Burdzy discloses ketone-based photo initiators such as 2,2-dimethoxy-2-pheylacetophenone and (2-benzyl-2-N,N-dimethylamino-1-(4-morpholinophenyl)-1-butanone) (Burdzy paragraph 0078) both recited in claim 10. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used photo initiators disclosed by Burdzy in the method of KR ‘2929 because photo initiators enhance the rapidity of the curing process (Burdzy paragraph 0078) considered equivalent to the polymerization process. According to the MPEP this is considered as the use of  known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (KR20170142929; English language machine translation) in view of Ogata et al. (U.S. PG Publication 2018/0340061)

The discussion of KR ‘2929 as applied to claim 1 and 13 above is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 14 KR discloses a reinforced composite polymer electrolyte (KR ‘2929 paragraph 0009, 0015, 0034, Claim 14), but is silent about the porous thin film comprises poly(vinylidene fluoride)  or poly(vinylidene fluoride-co-hexafluoropropylene).  Ogata discloses a polymer electrolyte composite and a method of production by polymerization (Ogata paragraph 0008, 0026) and the polymerization method utilize ultraviolet ray with photopolymerization trigger (Ogata paragraph 0045), and comprises of polyvinylidene fluoride or co-polymer (Ogata paragraph 0028). Ogata teaches such a polymer has excellent durable conductivity and strength (Ogata paragraph 0007). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of KR ‘2929 by the teaching of Ogata and to have used polyvinylidene fluoride polymer formation of KR ‘2929 for the benefit of obtaining reinforced composite polymer with excellent properties of conductivity and strength (Ogata paragraph 0135). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
 
Claim 16  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (KR20170142929; English language machine translation) in view of Schreiber et al. (U.S. PG Publication 2019/0341584) 

Regarding Claim 16, KR ‘2929 discloses a lithium ion secondary battery including a reinforced composite polymer electrolyte membrane as a separator (KR ‘2929 paragraph 0011) and the element constituting a secondary battery are a separator in addition to the positive electrode and the negative electrode (KR ‘2929 paragraph 0003). KR ‘2929 discloses a reinforced composite polymer electrolyte (KR ‘2929 paragraph 0009, 0015, 0034Claim 14), comprising a porous thin film, the porous film is impregnating with electrolyte (KR paragraph 0015, claim 1). KR ‘2929 is silent that the lithium ion battery is a flexible battery. 
Schreiber  disclosed a lithium-ion battery having a composite polymer electrolyte (Schreiber paragraph 0055), and the battery can be a flexible battery (Schreiber paragraph 0113). Therefore, it would have been obvious to a person of ordinary skill in the art to have configured the lithium ion battery of KR ‘2929 having also a composite polymer electrolyte by the disclosure of Schreiber of flexible battery also having a composite polymer electrolyte (Schreiber paragraph 0055, 0113) into a flexible battery that can be used for wearable electronics, for IoT and surface mounted energy storage devices  as taught by Schreiber (Schreiber paragraph 0114). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Regarding Claim 17 KR ‘2929 discloses the polymer electrolyte is formed by filling a porous separator, considered equivalent to the porous thin film having a porous structure, with a polymer electrolyte (KR ‘2929 paragraph 0008, 0012) and the porous separator has interconnected pore structure (KR ‘2929 paragraph 0008, 0012), the interconnected pores are considered equivalent the pores are continuously connected in a thickness direction. 

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over (KR20170142929; English language machine translation) in view of Schreiber et al. (U.S. PG Publication 2019/0341584) and further in view of  Ogata et al. (U.S. PG Publication 2018/0340061)

The discussion of KR ‘2929 and Schreiber as applied to claim 16 and 17 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 18 KR discloses a reinforced composite polymer electrolyte (KR ‘2929 paragraph 0009, 0015, 0034, Claim 14), but is silent about the porous thin film comprises poly(vinylidene fluoride)  or poly(vinylidene fluoride-co-hexafluoropropylene).  Ogata discloses a polymer electrolyte composite (Ogata paragraph 0008, 0026) and comprises of polyvinylidene fluoride or co-polymer (Ogata paragraph 0028). Ogata teaches such a polymer has excellent durable conductivity and strength (Ogata paragraph 0007). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrolyte of KR ‘2929 by the teaching of Ogata and to have used polyvinylidene fluoride in the electrolyte of KR ‘2929 as modified by Schreiber for the benefit of obtaining reinforced composite polymer with excellent properties of conductivity and strength (Ogata paragraph 0135) for the flexible battery of KR ‘2929 as modified by the disclosure of Schreiber (Schreiber paragraph 0055,0113). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722